Citation Nr: 0001056	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  91-19 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, rated as 10 percent disabling for the period 
preceding January 15, 1994.

2. Entitlement to an increased rating for a low back 
disability rated as 20 percent disabling effective from 
January 15, 1994.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran's DD-214s reflect over 14 years and 8 months of 
active service beginning in September 1974 and ending in June 
1998.  Active service dates from September 1974 to August 
1976, from May 1980 to January 1989, from January 1993 to 
January 1994, and from September 1997 to June 1998 are 
verified.

This appeal arises from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that established service connection for 
mechanical low back pain and assigned an initial 10 percent 
evaluation.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of the 
claim.

The veteran requested a hearing in May 1991.  He was recalled 
to active duty for service in Bosnia in 1993.  In December 
1995 and following his release from active service, the RO 
wrote to the veteran asking him whether he still desired a 
hearing.  The letter indicated that if no response was 
received, the RO would assume that a hearing was no longer 
desired.  The veteran did not respond to the letter although 
it appears to have been correctly addressed and was not 
returned as undeliverable by the Post Office.  Under these 
circumstances, the Board deems the request for a hearing to 
have been withdrawn by the veteran.  

In September 1993, the veteran moved to New Hampshire and his 
claims folder was transferred to the Manchester RO.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  




FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the claim.

2.  For the period preceding January 15, 1994, the low back 
condition was manifested by nearly full range of motion, 
tenderness of the lumbar area and complaint of painful 
motion.  

3.  Additional functional impairment approximating moderate 
limitation of motion is shown during the period preceding 
January 15, 1994; overall disability approximating severe 
limitation of motion of the lumbar spine or severe 
lumbosacral strain is not shown.

4.  For the period beginning on January 15, 1994, the low 
back condition has been manifested by limited range of motion 
to 45 degrees of flexion, no more than 15 degrees of 
extension, no more than 25 degrees of lateral bending, and to 
30 degrees of rotation.  There is also evidence of painful 
movement, muscle stiffness, muscle spasm, positive 
Goldthwait's sign, tenderness to palpation, and fatigability.  
Radiculopathy was shown in February 1997, but not in June 
1998.  

5.  Additional functional impairment during flare-ups and 
repetitive use is shown to approximate severe lumbosacral 
strain during the period beginning on January 15, 1994.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent rating for a 
low back disability prior to January 15, 1994 are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.41, 4.45, § 4.71a, Diagnostic Codes 5292, 5295 
(1999).

2.  The criteria for assignment of a 40 percent rating for a 
low back disability effective January 15, 1994 are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.41, 4.45, § 4.71a, Diagnostic Codes 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible.

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
incurred a lumbar strain in 1980 due to a parachute-landing 
fall.  He was treated for complaint of low back pain several 
times beginning in 1987 due to a slip-and-fall on the ice 
incident and an assessment of mechanical low back pain was 
given.  

Dr. Jordi Brossa, of the Dominican Republic, examined the 
veteran for VA in September 1989.  According to Dr. Brossa's 
report, the left lumbar area was tender to palpation and 
percussion, but had full range of motion.

Based on the above information, the RO established service 
connection for mechanical low back pain in an August 1990 
rating decision.  The RO assigned a 10 percent evaluation 
under Diagnostic Code 5295.   

In May 1991, the veteran reported that he had not been able 
to hold a job that required bending or standing for long 
periods.

Dr. Carlos Mejia Feliu, of the Dominican Republic, examined 
the veteran for VA in March and May 1992.  According to Dr. 
Feliu's report, in March 1992, range of motion of the spine 
in right lateral bending was decreased by 10 percent but 
increased in left lateral bending.  Dr. Feliu felt that a 
congenital deformity of the lumbar vertebrae caused the 
abnormal range of motion.  Dr. Feliu indicated that upon 
reexamination in May 1992 the results were confirmed.  

A March 1996 VA examination report notes that the veteran had 
received previous VA back therapy, was using a transcutaneous 
electrical nerve stimulation (TENS) unit, and was on pain 
medication for the low back.  He received weekly physical 
therapy for the back and reported difficulty standing, 
lifting, and bending at his Post Office job.  Examination of 
the back revealed no gross abnormalities.  There was no 
muscle spasm, heat, or erythema.  There was subjective 
bilateral flank pain.  Forward flexion of the spine was to 45 
degrees with subjective tenderness.  Backward extension was 
to 10 degrees with tenderness.  Lateral movements were to 10 
degrees with tenderness.  Deep tendon reflexes and other 
measurements were normal.  X-rays showed lumbar scoliosis, 
lumbarization at the S1 vertebra, and minimal spondylosis 
changes throughout.  The lower lumbar disc spaces were 
intact.  

In May 1996, the RO assigned a 20 percent evaluation under 
Diagnostic Code 5292-5295 for a low back condition.  The 20 
percent rating was effective from January 15, 1994, the day 
following the veteran's discharge from his most recent period 
of active duty.  The decision notes moderate limitation of 
motion, difficulty lifting and bending, and some degenerative 
changes demonstrated by X-rays.

A February 1997 VA spine examination indicates that the 
veteran no longer received physical therapy for the low back 
condition.  The examiner felt that the condition might have 
improved somewhat over time, but that the veteran continued 
to complain of chronic low back pain, especially during 
excessive physical activity.  Prolonged standing and 
prolonged ambulation exacerbated the symptoms.  He reported 
significant nocturnal pain with morning stiffness and weather 
aggravated symptoms.  The veteran also reported occasional 
pain radiating to the right lower extremity.  The lumbosacral 
spine currently flexed to 45 degrees, extended to 10 degrees, 
and could bend laterally 10 degrees to each side.  Moderate 
muscle spasm was present.  There was tenderness to palpation.  
There was a slight decrease in sensation along the lateral 
aspect of the right lower extremity.  Strength and reflexes 
were normal.  The assessment was chronic lumbar strain with 
right lumbar radiculopathy.  The examiner noted painful 
motion with weakness and fatigability supported by objective 
evidence.  Additional functional limitation during flare-ups 
and repetitive use, which the examiner estimated to be 10 
percent, were also reported.

In a May 1998 rating decision, the 20 percent rating was 
continued.  

At various times, the RO also received VA outpatient 
treatment reports and additional SMRs from a subsequent 
period of active service.  The reports largely do not contain 
specific information concerning back symptoms beyond noting 
occasional complaint of chronic right flank and back pain.  
However, a July 1998 letter from a Department of Defense 
medical officer informs the veteran that he had been found 
medically unfit for reentry into the armed forces.  Medically 
disqualifying conditions included angina attacks, kidney 
stones, mild dorsal kyphosis with recurrent back pain, 
hypertension, and excessive hearing loss.  

According to a June 1998 VA general medical examination 
report, the veteran reported worsening back pain over the 
years with current inability to run, jog, walk more than 1/2 
mile, or sit more than 1/2 hour.  He also reported inability to 
lift heavy objects or to bend and mentioned that his symptoms 
were aggravated by the weather.  He reported that VA had 
prescribed Motrin and Tylenol, which he took with some 
relief.  He reported physical therapy from 1980 to 1997 and 
chiropractic treatment from 1990 to 1994, both providing some 
relief.  The examiner noted diffuse mild tenderness in the 
right loin but no muscle tenderness except in the lower back.  
Range of motion of the spine was to 45 degrees of flexion, to 
15 degrees of extension, to 25 degrees of right and left 
lateral bending, and to 30 degrees of right and left 
rotation.  Pain on motion was noted.  Goldthwait's sign was 
positive on the left side.  Sensory, motor, and reflex action 
in the lower extremities was normal.  Spine X-rays showed 
scoliosis of the lumbosacral spine with no significant 
degenerative changes.  Intervertebral disc space narrowing 
was not present.  

In a January 1999 RO rating decision, a 20 percent rating for 
a low back condition was continued.

In February 1999, the veteran submitted a release for private 
treatment records from Londonderry Chiropractic.  He reported 
treatment for his back from 1994 to 1997.

According to an April 1999 response from Londonderry 
Chiropractic, no records concerning the veteran were 
available. 

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995). 

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  See 38 C.F.R. 
§§ 4.40, 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the U.S. Court of Appeals for Veterans Claims (then called 
the U.S. Court of Veterans Appeals) (hereinafter referred to 
as the Court) held that a disability may be evaluated apart 
from the rating schedule and granted an increased rating on 
the basis of impairment envisioned under the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).

Because a 10 percent rating has been assigned for the period 
preceding January 15, 1994 and a 20 percent rating has been 
assigned effective January 15, 1994, the Board must 
determined whether a higher rating can be assigned for either 
period.  

For the period preceding January 15, 1994, the low back 
condition was manifested by nearly full range of motion, 
tenderness of the lumbar area and complaint of painful 
motion.  Additional functional impairment approximating 
moderate limitation of motion is shown during this period.  
Overall disability approximating severe limitation of motion 
of the lumbar spine or severe lumbosacral strain is not shown 
during that period. 

Comparing the symptoms to Diagnostic Code 5292, the Board 
finds that the symptoms are productive of slight limitation 
of motion warranting a 10 percent rating.  Because the 
veteran reported additional impairment at his job and, 
considering the tenets of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra, the Board finds that there is additional 
impairment due to painful motion of the spine.  The Board 
notes that the examination reports for this time period lack 
specificity; unfortunately, this cannot be remedied.  Taking 
these factors into account, and resolving any reasonable 
doubt in favor of the veteran, the Board finds that the 
overall impairment of the low back disability during the 
earlier period approximates the criteria for the next higher 
rating (moderate limitation of motion of the spine).  The 
Board does not find impairment approximating severe 
limitation of motion of the lumbar spine or severe 
lumbosacral strain, notwithstanding the cursory nature of the 
evidence.  Therefore, a 20 percent rating is warranted for 
the period prior to January 15, 1994.

For the period beginning on January 15, 1994, the low back 
condition has been manifested by range of motion limited to 
45 degrees of flexion, to 10 to 15 degrees of extension, to 
10 to 25 degrees of lateral bending, and to 30 degrees of 
rotation.  There is also evidence of painful movement, muscle 
stiffness, muscle spasm, positive Goldthwait's sign, 
tenderness to palpation, and fatigability.  Radiculopathy was 
shown in February 1997, but not in June 1998.  Additional 
impairment during flare-ups and repetitive use is shown.  

Comparing the more recent symptoms to the provisions of the 
rating schedule, the Board finds that the criteria for a 20 
percent rating under Diagnostic Code 5295 are met, that is, 
muscle spasm and loss of some lateral spine motion, 
unilaterally is clearly shown.  The medical evidence also 
notes that additional impairment during flare-ups and 
repetitive use is shown.  Again considering the tenets of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the Board finds 
that the overall impairment of the low back disability during 
the recent period approximates the criteria for severe 
lumbosacral strain.  Therefore a 40 percent rating must be 
granted for the low back condition effective from January 15, 
1994.

In considering alternate diagnostic codes, the Board notes 
that higher ratings are offered for residuals of vertebral 
fracture, ankylosis, and for intervertebral disc syndrome.  
The history of the low back disability does not indicate that 
there has been a fracture.  Although there appears to be some 
kyphosis of the dorsal spine, it is not part of the service-
connected disability and cannot be considered in this rating.  
Intervertebral disc syndrome is not present.  Disc spacing is 
well maintained and later X-rays did not show degenerative 
changes thought to have begun in 1996.  Therefore, the Board 
must conclude that the veteran's back disability cannot be 
rated under another diagnostic code.

In reaching its decision, the Board also notes that the 
veteran's low back condition does not reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of an evaluation on an extra-schedular basis.  In 
this regard, the Board observes that although the veteran has 
complained of work related back pain, the service-connected 
back disability does not significantly impact his employment 
beyond that which is contemplated in the rating assigned.  He 
was denied additional active service based on his health; 
however, the denial indicates that several medical conditions 
in addition to the back disability were considered.  In 
addition, this disability is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, consideration of the 
claim as outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











ORDER

1.  A 20 percent rating for a low back disability is granted 
for the period preceding January 15, 1994, subject to the 
laws and regulations concerning payment of monetary benefits.

2.  A 40 percent rating for a low back disability is granted 
effective January 15, 1994, subject to the laws and 
regulations concerning payment of monetary benefits.



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 

